DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Group I claims in the reply filed on 10/13/2022 is acknowledged.

Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2022.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the claim is drawn to an apparatus but the second half of the claim comprises method steps.  The independent claim is in two statutory classes and there is no link between the step limitations and the apparatus itself, for this reason the claim is indefinite.   

Claim Rejections - 35 USC § 112
6.         Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 is rejected because the claim recites a broad concentration range such as “multiple parts” and a narrow range of “e.g. rings” within the same claims.   The claim would be better understood as separate dependent claims.    

7.         A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sturlingh, US Patent Application Publication No. 2010/0071702 (hereinafter referred to as Sturlingh) in view of Persson et al., US Patent No. 5,549,120 (hereinafter referred to as Persson).   
Regarding clams 1-14, Sturlingh discloses an application for a system for reducing the risk of pregnancy and sexually transmitted diseases includes a condom with a thicker wall towards the base for tear-resistance and a thinner wall towards the tip where sensitivity is important.  The condom also includes a resilient ring at the base for improved retention and performance.  The system for reducing the risk of pregnancy and sexually transmitted diseases also includes a shield portion that rests against the wearer's pubic area, covering the pubic area and scrotum to protect them from fluids that, in some circumstances, contain sexually transmitted disease virus.  The shield has a retention ring.  The resilient ring inserts into and is removably held within the retention ring of the shield (see Abstract).  
Sturlingh in Figure 1 further discloses the shield having an opening bordered by an inner edge of a retention ring through which the penis of the wearer passes.  The retention ring forms a resilient clip for accepting and holding a pressure ring of a condom.  The shield is formed to cover the male pubic area including the scrotum (Para. [0020]).  
Sturlingh discloses all the limitations discussed above but does not explicitly disclose an apparatus serving as an applicator and a container for a male condom as recited in claim 1.  
Persson discloses a device for applying a condom on the penis, having an annular or arcuate frame that is of a greater width than the penis and having on the outside, a seating against which an annular rolled-up portion of the condom wall can be applied and which is defined by peripheral beads elevated over the seating.  The annular frame has a slit, separating two end portions are movable transversely on the plane of the annular frame to facilitate the removal of the frame (see Abstract).  
Persson further discloses an embodiment of an annular frame forming an application means having an extremely narrow slit between the end portions, the frame may also have a fairly broad opening between free end portions.  The frame becomes rather arched or U-shaped.  The seating need not be continuous or whole along the periphery of the annular frame.  The annular frame may be composed of two parts instead of one.  The frame may be a clip which is made of up two parts and which initially is fairly small but is widened after the rolled-up condom has been applied, so that the seating is pressed against the elastic rolled-up wall portion of the condom.  The idea of giving the frame an enlargeable width or diameter is applicable also to annular frames made in one piece.  Thus, the annular frame can, when packed together with the condom, have its free end portions bent inwards beyond one another and locked in this position by suitable locking means which are removed once the package has been opened, the frame end portions exerting a spring action and being applied against the rolled-up annular portion of the condom or urisheath (Col. 5/L. 33-65).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the apparatus of Persson in the apparatus of Sturlingh as it is a simple substitution of one known element for another in order to obtain predictable results.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771